Fourth Court of Appeals
                                          San Antonio, Texas
                                                January 28, 2020

                                              No. 04-18-00917-CV

                                             Ziaunnisa K. LODHI,
                                                  Appellant

                                                          v.

                                                Shah A. HAQUE,
                                                    Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CI04290
                             Honorable Rosie Alvarado, Judge Presiding


                                                 ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is hereby
DENIED.1


                                                               _________________________________
                                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.


                                                               ___________________________________
                                                               Michael A. Cruz,
                                                               Clerk of Court

1
  On December 30, 2019, Lawrence L. Garcia filed a “Motion to Withdraw/Notice of Non-Representation,”
requesting that we “remove the name of Lawrence L. Garcia as representing Ziaunnisa K. Lodhi.” We note Mr.
Garcia’s filing, and update our records to reflect that Mr. Garcia no longer represents appellant Ziaunnisa K. Lodhi.